TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00248-CV


Heather Hagen McConnell, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
NO. 05-FL-124, HONORABLE KARIN BONICORO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	We will dismiss for want of prosecution because appellant has not filed a brief.  The
clerk's record was filed on April 19, 2005.  No reporter's record has been filed and this Court has
been informed by the court reporter that no arrangement has been made for payment.  Appellant's
brief was due on July 8, 2005.  On July 19, this Court informed appellant that her brief was overdue. 
This Court cautioned appellant that, unless she filed a motion to extend time to file her brief by July
29, this Court would dismiss her appeal.  Appellant has not filed a brief or a motion to extend time
to file a brief.  Accordingly, we dismiss this appeal for want of prosecution.  See Tex. R. App. P.
42.3(b).

  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   August 31, 2005